DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 8-19, filed 02/02/2021, with respect to the pending claims 1-5, 7, 9, 11-18 and 20 have been fully considered and are persuasive. The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 5, 7, 9, 11 - 18 and 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
the equalization circuit comprises at least one load each connected at both ends of each of at least one secondary cell to consume the power of the secondary cell, such that the power of the secondary cell is consistent with the main cell; and 
a control unit configured to: 
switch between the first charging circuit to charge the multiple cells through the first charging circuit upon determining that the terminal will be charged with the quick charging mode and the second charging circuit to charge the multiple cells through the 
As to claims 2 - 5, 7, 9 and 11 - 18 the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 20, the prior art of record doesn’t teach alone or in combination:
the equalization circuit comprises at least one load each connected at both ends of each of at least one secondary cell to consume the power of the secondary cell, such that the power of the secondary cell is consistent with the main cell; and 
a control unit, configured to switch between the first charging circuit to charge the multiple cells through the first charging circuit upon determining that the terminal will be charged with the quick charging mode and the second charging circuit to charge the multiple cells through the second charging circuit upon determining that terminal will be charged with the normal charging mode, in combination with the remaining claim elements of claim 20.







Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Wang et al. (US # 20120112705).
The US Patent to Martensson (US # 5254931).
The US Patent Application Publication by Wu (US # 20140292278)
The US Patent Application Publication by Watanabe et al. (US # 20150318721).
Neither Wang, Martensson, Wu nor Watanabe teaches alone or in combination a terminal device comprising a control unit capable of switching between the first and second charging circuit to charge the battery of the device, as well controlling the voltage equalization circuit having at least one load, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859